Citation Nr: 0739262	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected chondromalacia of the right 
knee.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected arthritis of the right hip.  

3.  Entitlement to service connection for a claimed hearing 
loss.  

4.  Entitlement to service connection for a claimed skin 
infection of the right foot.  

5.  Entitlement to service connection for claimed sleeping 
problems.  

6.  Entitlement to service connection for claimed asthma.  

7.  Entitlement to service connection for a claimed right 
elbow disorder.  



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1973, from February 13, 1991 to July 13, 1991 and 
from February 3, 2003 to March 21, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
RO.  

In October 2007, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  

At the hearing additional evidence was submitted, accompanied 
by a waiver of RO consideration.  This evidence will be 
considered by the Board in reviewing the veteran's claims.  

The claims for increased initial evaluations for the service-
connected right knee and right hip disabilities are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have a hearing 
condition for VA compensation purposes, a skin infection of 
the right foot, asthma or a sleep disorder due to any event 
or incident of his periods of active service.  

2.  The currently demonstrated arthritis of the right elbow 
is shown as likely as not to be due to repetitive-type trauma 
sustained by the veteran in connection with duties in the 
National Guard.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a hearing loss 
disability must be denied by operation of law.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).  

2.  The veteran does not have a disability manifested by a 
skin infection of the right foot, asthma or a sleep disorder 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2007).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by arthritis of the right elbow is due 
to injury that was incurred in active or inactive duty for 
training.   38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

By way of a letter dated in May 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate the claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  

In this regard, as the Board concludes hereinbelow that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records and reports, VA 
examinations, the veteran's and his spouses' testimony before 
the Board, and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the veteran seeks compensation benefits for hearing 
loss, asthma, a skin condition of the right foot, a sleep 
disorder and arthritis of the right elbow.  

The veteran's medical records indicate that the veteran has 
been diagnosed with arthritis of the right elbow, but do not 
show hearing loss disability for VA purposes, a skin 
disability of the right foot, asthma or a sleep disability.  

In order to determine whether the veteran has any of the 
conditions mentioned above, and if so, whether such 
disabilities are related to his service, the veteran was 
afforded VA examinations in November 2004.  The first of 
these examinations was a general medical examination.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination.  The medical 
history was noted in the report.  

Regarding asthma, the VA examiner indicated that the veteran 
was unclear whether he had ever been officially diagnosed 
with asthma.  He indicated that the asthmatic symptoms dated 
back to the early 1990's and noted that the Iraq/Kuwait 
polluted ambient air and blowing sand worsened symptoms of 
localized right upper chest pain during respiratory effort.  
The veteran indicated that he never sought treatment and did 
not use inhalers.  

The veteran also indicated that he developed a right foot 
infection while in service in Kuwait.  He was treated by a 
medic with ointment and assigned sneakers to wear.  The 
examiner indicated that there was no recurrence of the 
condition or residuals of pain or interference with wearing 
socks, shoes or ambulation or range of motion of the right 
foot.  

With respect to his right elbow, the veteran noted that he 
developed pain during 1996 while a part of a National Guard 
shooting team; the veteran was noted to be a competitive 
shooter with the National Guard for 16 years.  

Finally, with respect to a sleep disorder, the veteran 
reported waking at least once every six weeks following an 
intrusive nightmare.  Otherwise, the veteran was indicated to 
experience normal sleep.  

After examination, the examiner stated that there were no 
signs or symptoms of asthma or functional impairment.  He 
indicated that polluted environmental ambient air conditions 
in Kuwait/Iraq provoked respiratory symptoms.  

The veteran was then noted to have a past history of an 
infected lesion of the right foot; resolved with no 
functional impairment.  

With respect to a sleep disorder, the veteran was noted to 
have sleeping problems since deactivated in 2004 due to the 
emotional roller coaster.  No condition was diagnosed, but 
the examiner recommended a mental health examination to rule 
out PTSD.  In this regard, the Board notes that the veteran 
did file a claim for PTSD and depression that has been denied 
by the RO.  

Finally, the veteran was diagnosed with right elbow 
arthritis, chronic, nonprogressive, with mild intermittent 
functional impairment.  The examiner stated that this 
condition was "[m]ore likely than not [due to] competitive 
shooting for 16 years in the national Guard."  

The veteran was also afforded a VA audiological examination 
dated in November 2004.  After testing, the veteran was not 
found to have hearing loss for VA compensation purposes.  

Subsequent treatment records associated with the claims file 
since November 2004, have not indicated that the veteran has 
since been diagnosed with asthma, a skin disorder of the 
right foot, a sleep disorder or hearing loss for VA purposes.  

Based on the foregoing, the Board finds that the claims of 
service connection for hearing loss, a skin condition of the 
right foot, asthma and a sleep disorder must be denied.  The 
veteran has not been diagnosed with a current hearing loss 
for VA compensation purposes, a skin disorder of the right 
foot, a sleep disorder or asthma.  Without a current 
diagnosis, a claim of service connection for any such 
condition cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In addition, the veteran was found to have arthritis of the 
right elbow, the November 2004 VA examiner, who examined the 
veteran and his claims file in connection with the veteran's 
claim, found that this condition was more likely as not a 
result of 16 years of competitive shooting in the National 
Guard.  

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise in showing that right 
elbow arthritis as likely as not is due to repeated trauma to 
the right elbow suffered during his lengthy participation 
with his National Guard shooting team during apparent active 
or inactive duty for training.  By extending the benefit of 
the doubt to the veteran, service connection is warranted.  

In this case, the medical evidence is against the claims of 
service connection for hearing loss, a skin disorder of the 
right foot, asthma and a sleep disorder.  Accordingly, the 
claims of service connection must be denied.  





ORDER

The claim of service connection for hearing loss is denied.  

Service connection for a skin infection of the right foot is 
denied.  

Service connection for asthma is denied.  

Service connection for a sleep disorder is denied.  

Service connection for right elbow arthritis is granted.  



REMAND

After a careful review of the claims folder, the Board finds 
that the claims for increase must be remanded for further 
action.  

Here, in testimony before the Board, the veteran indicated 
that his service-connected right knee and right hip 
disabilities were worse than they were at the time of his 
most recent VA examination in November 2004.  

The veteran and his spouse indicated that he used a cane to 
walk and had been recommended for surgery for both joints.  
Because the veteran has indicated that his conditions have 
worsened, and because the previous VA examination is now over 
three years old, the Board concludes that this matter must be 
remanded for the veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his right 
knee and right hip disability that have not already been 
associated with the veteran's claims file.  

In this regard, the Board notes that records generated by VA 
that may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA must obtain 
outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The reasoning of this 
case also applies to claims for increased rating.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his original service connection claims, but he 
was not provided with notice of the type of evidence 
necessary to establish a higher evaluation for his service-
connected disabilities, or a disability rating or effective 
date for the disabilities on appeal.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his right knee and 
right hip since service.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the service-connected right 
knee and right hip disabilities.  It is 
imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.   

All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should be reported in 
detail.  With respect to the right knee, 
the examiner should indicate whether the 
veteran's knee condition is productive 
of recurrent subluxation or lateral 
instability and if so, whether this is 
slight, moderate, or severe.  With 
respect to both disabilities, the 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and incoordination.  

Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during 
flare-ups of pain and/or weakness of his 
knee and hip (to include with use or 
upon activity) as a result of the 
service-connected disabilities.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion on 
both flexion and extension.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO 


should again review the claims.  In any 
determination remains adverse, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


